Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
15, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed July 15, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-04-00519-CV &
      14-04-00520-CV
____________
 
IN RE ARTHUR JOHNSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On May 28, 2004, relator filed two petitions
for writ of mandamus in this Court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2004); see
also Tex. R. App. P. 52.  Both petitions concern the trial court=s refusal to rule on relator=s motions to recuse filed in trial
court cause nos. 03-15552 and 03-15552-A. 
These motions were filed pursuant to Rule 18a.




Because the procedural requirements in Rule 18a are
mandatory, a party who fails to conform to the requirements waives his right to
complain of a judge=s failure to recuse himself. 
Barron v. State Atty. Gen., 108 S.W.3d 379, 382 (Tex. App.BTyler 2003, no pet.); Pena v. Pena,
986 S.W.2d 696, 701 (Tex. App.BCorpus Christi 1998), pet. denied, 8 S.W.3d 639 (Tex.
1999).  Thus, the provisions of the rule
obligating the trial judge either to recuse himself or refer the motion to the
presiding judge of the administrative judicial district never arise unless and
until a formal timely, written and verified motion to recuse is filed.  Barron, 108 S.W.3d at 383.
We are unable to determine from the record before us whether
relator=s motions to recuse were timely
filed.  Additionally, the motions are not
properly verified.  The affidavit
attached to the motions speaks only to relator=s indigence.  Accordingly, we find no abuse of discretion
by the trial judge in refusing to rule on relator=s recusal motions.  
We deny relator=s petitions for writ of mandamus. 
 
PER CURIAM
 
 
Petitions Denied
and Memorandum Opinion filed July 15, 2004.
Panel consists of
Justices Fowler, Edelman, and Seymore.